DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Status of Prosecution
The previous rejection under 35 USC 112(b) is withdrawn.
A new rejection is made under 35 USC 112(b).
The nonstatutory double patenting rejection is withdrawn.
The rejection under 35 U.S.C. 103 as being unpatentable over Appler (US 2011/0167841) is maintained.
Claim Rejections - 35 USC § 112
Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 30 refer to “alkyl benzene lubricant” as a “mineral oil lubricant”.  However, “alkyl benzene lubricant” and “mineral oil lubricant” appear to be mutually exclusive terms.  See p. 3, para. [0010], of the present Specification.

Claim Rejections - 35 USC § 103
Claims 1-27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Appler (US 2011/0167841).
Appler teaches a device [Abstract].  With respect to claims 1-5, the lubricant additives include a miscibility agent such as a polyolester [0035, 0036, 0059, 0090, 0091, 0097] and a hydrolytic agent such as triethylorthoformate [0129].  With respect to claims 6-19, various additives may be included [0032-0043].  With respect to claims 20-26, device features and kits are taught [Fig. 2, 0012, 0063-0074].  With respect to claims 27 and 28, Table 5 sets forth process steps [0075].
The reference teaches or suggests the newly added limitations as well.  Appler teaches a container 12 with a first port 22 configured to connect to a second port 17 of an AC or refrigeration system [Fig. 2; 0071; 0013].  The first composition includes miscible lubricants (agents) such as polyolesters [0035].   The second composition includes a lubricant having a miscibility with respect to a refrigerant and a refrigerant [0012].  The first composition is mixed with the second composition [0075].  Of course, the addition of polyolesters from the first composition will increase miscibility in the mixture.  With respect to claim 27, HFC refrigerants are taught [0173].  To the extent claims 29 and 30 are understood, alkyl benzenes and mineral oil are taught [0035].
It might be argued that some “picking and choosing” is required to arrive at the presently claimed invention.
Still, Appler teaches a device with a miscibility agent such as a polyolester and a hydrolytic agent such as triethylorthoformate, along with a kit and method for adding such to an air conditioning system.  It would have been obvious for a device with lubricant additives, as  KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Response to Arguments

	The Amendment and Remarks, filed December 22, 2020, have been carefully considered and found to be persuasive in part.  See the above Status of Prosecution.
	The applicant asserts that Appler does not appear to teach or suggest a container that stores a composition including a miscibility agent and a hydrolytic agent, wherein the miscibility agent includes a polyolester.  Further, the applicant adds, there appears to be no teaching or suggestion in that reference that would have motivated one of ordinary skill in the art to use a polyolester as a miscibility agent, and to combine the same with a hydrolytic agent as presently claimed.  The assertion is not persuasive.  As discussed above, Appler teaches miscible lubricants such as polyolesters.  The miscible lubricant is considered to be a miscibility agent as well.  The reference teaches polyolesters which is presumed to function as a miscibility agent.  Compositions with the same ingredients would have been expected to have the same properties.  MPEP 2112.01, II.
	The applicant urges that the reference does not appear to teach or suggest a container comprising such a composition or causing an addition of such a composition to a mixture of a hydrofluorocarbon (HFC) refrigerant and at least one of a mineral oil lubricant or an alkyl benzene lubricant, and causing the climate control system to operate based on the addition, as presently claimed.  The urging is not persuasive.  As discussed above, Appler teaches a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029.  The examiner can normally be reached on Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1765